RESOLUCIÓN
Mediante la aprobación de la Ley Núm. 88 de 3 de agosto de 2001, se declaró día de fiesta oficial en el Estado Libre Asociado de Puerto Rico el tercer lunes de febrero de cada año, con el propósito de conmemorar el natalicio del primer gobernador electo por el Pueblo de Puerto Rico, Hon. Luis Muñoz Marín.
A los fines de incorporar lo dispuesto en la referida ley, se enmienda la Regla 28(4) de Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XII, para que lea como sigue:

Regla 28. Días feriados

Los días que se enumeran a continuación serán días de fiesta legal para el personal de la Rama Judicial:
(4) Tercer limes de febrero — Natalicio de Jorge Washington

Natalicio de Luis Muñoz Marín

Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo